 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Sadek and Cooper Law Office
 1315 Walnut Street, Suite 502
 Philadelphia, PA 19107
 215-545-0008
   Attorney for Debtors




 In re:                                                                                    Case No.:               18-28608
             Carlos Benvennutti, Jr
             Vernice L Tolliver-Benvennutti                                                                        13
                                                                                           Chapter:

                                                                                           Adv. No.:

                                                                                           Hearing Date:

                                                                                           Judge:
                                                                                                                   Altenburg




                                                               CERTIFICATION OF SERVICE

1. I,     Karen M. Campling                :
                represent              in the this matter.
                am the secretary/paralegal for                       Brad J. Sadek, Esq.    , who represents
             Carlos Bevennutti, Jr. and Vernice L. Tolliver-Benvennutti                      in the this matter.
                am the             in the this case and am representing myself.

2.          On May 31, 2019 , I sent a copy of the following pleadings and/or documents to the parties listed in the
            chart below:
              Modified Chapter 13 Plan and Chapter 13 Plan Transmittal Letter

3.          I hereby certify under penalty of perjury that the above documents were sent using the mode of service
            indicated.

 Dated:         May 31, 2019                                                                   /s/ Karen M. Campling
                                                                                              Signature


                                                                                1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
      Name and Address of Party Served                                Relationship of             Mode of Service
                                                                     Party to the Case
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Apex Asset Management
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 2501 Oregon Pike, Ste 201                                                               Other
 Lancaster, PA 17601                                                                     (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Capital One
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 30285                                                                            Other
 Salt Lake City, UT 84130                                                                (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Comenity Capital/mprc
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 182120                                                                           Other
 Columbus, OH 43218                                                                      (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Diversified Consultants, Inc.
 Attn: Bankruptcy
                                                                                         Notice of Electronic Filing (NEF)
 Po Box 551268                                                                           Other
 Jacksonville, FL 32255                                                                  (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 Dovenmuehle Mortgage Inc
                                                                                         Notice of Electronic Filing (NEF)
 PO Box 371306                                                                           Other
 Pittsburgh, PA 15250                                                                    (as authorized by the court *)
                                                                                         Hand-delivered
                                                                                         Regular mail
                                                                                         Certified mail/RR
                                                                                         E-mail
 I C System Inc
 444 Highway 96 East
                                                                                         Notice of Electronic Filing (NEF)
 P.O. Box 64378                                                                          Other
 St. Paul, MN 55164                                                                      (as authorized by the court *)
 Kohls/Capital One                                                                       Hand-delivered
 N56 W 17000 Ridgewood Dr
 Menomonee Falls, WI 53051                                                               Regular mail
                                                                        2                                                  rev. 8/1/15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
                                                                         Certified mail/RR
                                                                         E-mail
                                                                         Notice of Electronic Filing (NEF)
                                                                         Other
                                                                         (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Merrick Bank/CardWorks
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 Po Box 9201                                                             Other
 Old Bethpage, NY 11804                                                  (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Midland Funding
                                                                         Notice of Electronic Filing (NEF)
 2365 Northside Dr Ste 300                                               Other
 San Diego, CA 92108                                                     (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Nelnet
 Attn: Claims
                                                                         Notice of Electronic Filing (NEF)
 Po Box 82505                                                            Other
 Lincoln, NE 68501                                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Receivable Management Inc
 7206 Hull Rd
                                                                         Notice of Electronic Filing (NEF)
 Ste 211                                                                 Other
 Richmond, VA 23235                                                      (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Remex Inc
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 307 Wall St.                                                            Other
 Princeton, NJ 08540                                                     (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Santander Consumer USA
 Attn: Bankruptcy
                                                                         Notice of Electronic Filing (NEF)
 Po Box 961245                                                           Other
 Fort Worth, TX 76161                                                    (as authorized by the court *)
                                                                     3                                    rev. 8/1/15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                 Best Case Bankruptcy
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Village Capital & Investment LLC
                                                                         Notice of Electronic Filing (NEF)
 1040 N Kings Highway, Suite 407                                         Other
 Cherry Hill, NJ 08034                                                   (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Capital One, N.A.
 c/o Becket & Lee LLP
                                                                         Notice of Electronic Filing (NEF)
 PO Box 3001                                                             Other
 Malvern, PA 19355-0701                                                  (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 ECMC
                                                                         Notice of Electronic Filing (NEF)
 PO Box 16408                                                            Other
 St. Paul, MN 55116-0408                                                 (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Patient First
 c/o Receivables Management System
                                                                         Notice of Electronic Filing (NEF)
 PO Box 73810                                                            Other
 North Chesterfield, VA 23235-8047                                       (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
                                                                         E-mail
 Synchrony Bank
 c/o Weinstein & Riley, PS
                                                                         Notice of Electronic Filing (NEF)
 2001 Western Ave., Ste 400                                              Other
 Seattle, WA 98121-3132                                                  (as authorized by the court *)
                                                                         Hand-delivered
                                                                         Regular mail
                                                                         Certified mail/RR
 Isabel C. Balboa                                                        E-mail
 Chapter 13 Standing Trustee
 Cherry Tree Corporate Center
                                                                         Notice of Electronic Filing (NEF)
 535 Route 38 - Ste 580                                                  Other
 Cherry Hill, NJ 08002-2977                                              (as authorized by the court *)

      * May account for service by fax or other means as authorized by the court through the issuance of an Order
      Shortening Time.


                                                                     4                                      rev. 8/1/15
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                   Best Case Bankruptcy
